TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 1, 2018



                                     NO. 03-17-00654-CV


                             Edyth Bazemore-Babich, Appellant

                                               v.

                                  Donald J. Moran, Appellee




APPEAL FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
          BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
  DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on July 11, 2017. Having reviewed

the record, the Court holds that appellant has not prosecuted her appeal and did not comply with

a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for want of

prosecution. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.